             CASE 0:21-cv-00013-PJS Doc. 7 Filed 03/01/21 Page 1 of 12




                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF MINNESOTA


In re: Brian J. Cristofono,                                 Case No. BKY 20-40994
                                                                 Chapter 7 Case
               Debtor.                                   Chief Judge Michael E. Ridgway


Aneta Lennartson and Top Law, PLLC,

               Plaintiffs,
                                                       Adv. Proceeding No. 20-04094-MER
v.
                                                               Civil No. 21-13 (PJS)
Brian J. Cristofono,

               Defendant.


                  APPELLANTS’ DESIGNATION OF RECORD AND
               STATEMENT OF ISSUES TO BE PRESENTED ON APPEAL


       Pursuant to Rule 8009 of the Federal Rules of Bankruptcy Procedure, Aneta Lennartson

and Top Law, PLLC (“Appellants”), by and through undersigned counsel, hereby submit their

designation of items to be included in the record on appeal and their statement of the issues to be

presented on appeal.1

I.     DESIGNATION OF ITEMS TO BE INCLUDED IN THE RECORD.

       Appellants designate the items set forth in Exhibits A through D, attached hereto, for

inclusion in the record on appeal.2



       1
        Undersigned Appellants’ counsel, who tested positive for coronavirus in January,
apologizes to the Court and the District Court for the tardiness of this document.
       2
         Any reference to an ECF document—numbered or otherwise (as in the case of the
Eighth Circuit)—also includes associated exhibits and attachments within the document family.
For oral hearings, the undersigned always records remote (telephonic or videographic) hearings
on his end and reserves the right to authenticate and introduce, with the Court’s leave, any such
audio recording to clarify any language a transcriptionist may have misheard or found
unintelligible to the extent that any official ECF audio file may be unclear.


                                                 1
            CASE 0:21-cv-00013-PJS Doc. 7 Filed 03/01/21 Page 2 of 12




II.    STATEMENT OF ISSUES ON APPEAL.

       Appellants respectfully submit the following issues to be presented on appeal:

       A.      whether the Bankruptcy Court erred in denying—indeed, in declining to reach the

merits of—Appellant’s motion to compel Defendant to replead his answer and to strike

Defendant’s putative affirmative defense, and in failing to adequately explain the bases for its

decision, particularly in view of its suggestion that Appellants try their hand at discovery, though

the deadline to begin discovery had passed, as the hearing was held within thirty (30) days of the

discovery deadline set forth in the Bankruptcy Court’s scheduling order;

       B.      whether the Bankruptcy Court erred in issuing its order to show cause sua sponte,

and doing so without explaining its bases therefor;

       C.      regarding Defendant’s motion for summary judgment, whether the Bankruptcy

Court erred—

               1.      in allowing the motion to proceed at all, given Appellant’s objection on

                       the record at oral argument relating to the applicable deadline for bringing

                       motions to dismiss under Rule 56 of the Federal Rules of Civil Procedure,

                       Tr. at 6 – 7;

               2.      in applying the wrong legal standard or misapplying the correct legal

                       standard;

               3.      in denying Appellants’ request, as stated in their response, to open the

                       floor to an evidentiary hearing, as explicated by Judge William W.

                       Schwarzer in his summary judgment monograph;

               4.      in refusing to address certain other issues Appellants raised in their

                       response, including, but not limited to, whether (1) the motion should have

                       been construed as an untimely motion to dismiss for failure to state a


                                                 2
CASE 0:21-cv-00013-PJS Doc. 7 Filed 03/01/21 Page 3 of 12




       claim upon which relief can be granted, or (2) Defendant should have been

       estopped from arguing as true or possibly true material he had previously

       denied in his answer;

 5.    in ignoring recent mandatory caselaw Appellants raised in their response;

 6.    in ignoring persuasive caselaw Appellants raised in their response to the

       effect that fraudulent statements include “intentional creation of false

       impressions by a selection of literally true representations,” Bronston v.

       United States, 409 U.S. 352, 358 n.4 (1973) (Appellants also raised this

       issue again during oral argument, citing two (2) other cases, from the

       Northern District of Illinois and the District of New Jersey);

 7.    in drawing factual conclusions adverse to Plaintiffs (e.g., referring to one

       of Appellants’ core assertions in the complaint as “nonsensical,” parroting

       and directly quoting the language of Defendant’s motion) in its

       determination of Defendant’s motion for summary judgment, rather than

       viewing the evidence in the light most favorable to the non-moving parties

       and drawing its inferences accordingly;

 8.    in failing to adequately explain the bases for its decision; or

 9.    in dismissing the case without considering whether it was ripe for

       summary judgment, given that no discovery had been conducted, as the

       Bankruptcy Court had set the hearing on Appellants’ motion to compel,

       supra, within thirty (30) days before the discovery deadline set forth in its

       scheduling order, a point Appellants raised on the record in their response

       to Defendant’s motion for summary judgment;




                                  3
              CASE 0:21-cv-00013-PJS Doc. 7 Filed 03/01/21 Page 4 of 12




       D.       whether the Bankruptcy Court abused its discretion in sanctioning undersigned

counsel under Rule 9011 of the Federal Rules of Bankruptcy Procedure; in taking the matter

under advisement at its September 16, 2020, hearing, ostensibly to allow itself additional time to

justify ex post its decision to sanction Appellants’ counsel; in its failure to consider whether

statements it found objectionable were, in fact, true and correct; in wading into dicta regarding

attorney’s fees; in opining that the undersigned, in snidely voicing his views, was “unethical,”

Tr. at 42; in its use of censorious language such as deplorable, which has taken on a loaded

meaning in recent years, and criminal; or in the nature of the penalties meted out (and possibly

whether this runs afoul the First Amendment by way of, inter alia, compulsory speech);

       E.       whether new evidence, Exhibit A, first arising in proceedings in the underlying

bankruptcy case after dismissal of this adversary proceeding, should be considered in deciding

this appeal; and

       F.       (possibly) whether the District Court should withdraw its reference of this

adversary proceeding from the Bankruptcy Court.3

III.   TRANSCRIPTS.

       Appellants’ designation of record below includes the transcripts from the hearings

conducted on August 27, 2020; September 16, 2020; and December 16, 2020. All of the

transcripts except the transcript of the September 16, 2020, hearing were previously ordered and

appear on the docket in Adversary No. 20-04094.4




       3
         Plaintiffs’ calculus of whether to brief this issue for the District Court’s consideration
will depend in part on whether the dispute in the underlying bankruptcy case involving the
chapter 7 trustee’s motion for turnover is resolved prior to this appeal’s being heard.
       4
           See infra notes 6 – 7 and accompanying text.


                                                  4
             CASE 0:21-cv-00013-PJS Doc. 7 Filed 03/01/21 Page 5 of 12




IV.    RESERVATION OF RIGHTS.

       Appellants have attempted in good faith to designate all material portions of the record to

assure that it is sufficiently complete for purposes of this appeal. To the extent that Appellants

fail to designate any material part of the record, any such failure is inadvertent error; and

Appellants reserve the right to seek certification of a supplemental record on appeal to correct

any such inadvertent error.

                                                   Respectfully submitted,
Dated: March 1, 2021
                                                   COBB CHAUCER PLLC

                                                   /e/ Jeremy J. Cobb
                                                   Jeremy J. Cobb (#316441)
                                                   400 South Fourth Street, Suite 401-232
                                                   Minneapolis, Minnesota 55415
                                                   (763) 516-6231
                                                   jjcobb@umich.edu

                                                   Counsel for Appellants




                                                  5
            CASE 0:21-cv-00013-PJS Doc. 7 Filed 03/01/21 Page 6 of 12




                                         EXHIBIT A

                  In re Brian J. Cristofono (Case No. BKY 20-40994-MER)5
                United States Bankruptcy Court for the District of Minnesota

Filing Date     #        Docket Text
01/28/2021      22       Motion to turn over filed by Nauni Jo Manty. An affidavit or
                (6 pgs)  verification, Memorandum of law, Proof of service, Proposed order.
                         Hearing scheduled 2/17/2021 at 10:30 AM at Courtroom 7 West, 7th
                         Floor, 300 S 4th St, Minneapolis, Judge Michael E. Ridgway.
                         (Sieling, Mary) (Entered: 01/28/2021)
02/12/2021      23       Amended schedule(s) filed by Brian John Cristofono : Summary of
                (20 pgs) Assets and Liabilities, A/B, C, I, Statement of current monthly
                         income and means-test calculation, Verification by debtor, proof of
                         service, Summary of Amendments (Local Form 1009-1) if required,
                         No new creditors added to case. (Kain, William) (Entered:
                         02/12/2021)
02/12/2021      24       Response to 22 Motion to turn over filed by Debtor 1 Brian John
                (19 pgs) Cristofono. An affidavit or verification. (Kain, William) (Entered:
                         02/12/2021)
02/16/2021      25       Notice of continued hearing (re:22 Motion to turn over) filed by
                (2 pgs) Nauni Jo Manty. Proof of service. Hearing scheduled 4/7/2021 at
                         01:30 PM at Courtroom 7 West, 7th Floor, 300 S 4th St,
                         Minneapolis, Judge Michael E. Ridgway. (Sieling, Mary) (Entered:
                         02/16/2021)




     5
         Underlying bankruptcy case.

                         Exhibit to Appellants’ Designation of Record
              Aneta Lennartson and Top Law, PLLC v. Cristofono (In re Cristofono)
                                    Exhibit A – Page 1 of 1
          CASE 0:21-cv-00013-PJS Doc. 7 Filed 03/01/21 Page 7 of 12




                                         EXHIBIT B

Aneta Lennartson and Top Law, PLLC v. Brian J. Cristofono (Adversary No. 20-04094) (In re
                  Brian J. Cristofono (Case No. BKY 20-40994-MER))
             United States Bankruptcy Court for the District of Minnesota

Filing Date     #        Docket Text
06/29/2020      1        Adversary case 20-04094. (62 (Dischargeability - 523(a)(2), false
                (43 pgs) pretenses, false representation, actual fraud)), Complaint without
                         demand for jury trial by Aneta Katarzyna Lennartson against Brian
                         John Cristofono. Fee Amount $350 (Cobb, Jeremy) (Entered:
                         06/29/2020)
07/14/2020      6        Answer to complaint without demand for jury trial filed by Brian
                (2 pgs) John Cristofono. (Hansen, Nathan) (Entered: 07/14/2020)
07/15/2020      7        Order for trial (re:1 Complaint) Motions Due: 11/16/2020. Discovery
                (4 pgs) due by 9/15/2020. Trial date set for 1/19/2021 at 09:00 AM at
                         Courtroom 7 West, 7th Floor, 300 S 4th St, Minneapolis, Judge
                         Michael E. Ridgway. (Heidi MNBM) (Entered: 07/15/2020)
08/04/2020      9        EDITED ENTRY NO PROOF OF SERVICE FILED. Motion to
                (20 pgs) compel Defendant to Replead Answer and Strike Putative Affirmative
                         Defense filed by Aneta Katarzyna Lennartson. An affidavit or
                         verification, Memorandum of law, Proof of service, Proposed order.
                         Hearing scheduled 8/27/2020 at 10:30 AM at Courtroom 7 West, 7th
                         Floor, 300 S 4th St, Minneapolis, Judge Michael E. Ridgway. (Cobb,
                         Jeremy) Modified on 8/5/2020 (Heidi MNBM). (Entered:
                         08/04/2020)
08/07/2020      10       EDITED ENTRY CERTIFICATE OF SERVICE NOT Amended
                (3 pgs) Motion re: 9 Motion to compel filed by Plaintiff Aneta Katarzyna
                         Lennartson. Proof of service. (Cobb, Jeremy) Modified on 8/7/2020
                         (Heidi MNBM). (Entered: 08/07/2020)
08/21/2020      11       Response to 9 Motion to compel filed by Defendant Brian John
                (4 pgs) Cristofono. Memorandum of law. (Hansen, Nathan) (Entered:
                         08/21/2020)
08/25/2020      12       Reply by Plaintiff Aneta Katarzyna Lennartson to 10 Amended
                (18 pgs) motion, 11 Response. An affidavit or verification, Memorandum of
                         law, Proof of service. (Cobb, Jeremy) (Entered: 08/25/2020)
08/27/2020      13       Order Denying Motion to compel Defendant to Replead Answer and
                (2 pgs) Strike Putative Affirmative Defense (Related Doc # 9) (Ridgway,J.:
                         8/27/2020) (Michael MNBM) (Entered: 08/27/2020)
08/27/2020      14       Order to appear and show cause re: JEREMY COBB. Hearing
                (2 pgs) scheduled 9/16/2020 at 10:00 AM at Courtroom 7 West, 7th Floor,
                         300 S 4th St, Minneapolis, Judge Michael E. Ridgway. (Ridgway,J.:
                         8/27/2020) (Michael MNBM) (Entered: 08/27/2020)

                         Exhibit to Appellants’ Designation of Record
              Aneta Lennartson and Top Law, PLLC v. Cristofono (In re Cristofono)
                                    Exhibit B – Page 1 of 4
            CASE 0:21-cv-00013-PJS Doc. 7 Filed 03/01/21 Page 8 of 12




 Filing Date     #         Docket Text
 08/27/2020      15          PDF with attached Audio File. Court Date & Time [ 8/27/2020
                 (1 pg)   10:30:00 AM ]. File Size [ 7079 KB ]. Run Time [ 00:14:45 ].
                          (admin). (Entered: 08/27/2020)
 09/10/2020      18       Motion for leave to appeal filed by Plaintiff Aneta Katarzyna
                 (10 pgs) Lennartson re: 13 Order on motion to compel. Proof of service,
                          Proposed order.(Cobb, Jeremy) (Entered: 09/10/2020)
 09/10/2020      19       Notice of appeal and statement of election (conforming to Form
                 (5 pgs) 417A) to District Court filed by Plaintiff Aneta Katarzyna
                          Lennartson re: 13 Order on motion to compel. Fee Amount
                          $298.(Cobb, Jeremy) (Entered: 09/10/2020)
 09/16/2020               Minutes re: (related document(s): 14 Order to show cause) JEREMY
                          COBB APPEARED (TELEPHONIC) FOR THE PLAINTIFF,
                          NATHAN HANSEN APPEARED (TELEPHONIC) FOR THE
                          PLAINTIFF. THIS MATTER WILL BE CONTINUED.(susan)
                          (Entered: 09/16/2020)
 09/16/2020      22          PDF with attached Audio File. Court Date & Time [ 9/16/2020
                 (1 pg)   10:00:00 AM ]. File Size [ 8721 KB ]. Run Time [ 00:18:10 ].
                          (admin). (Entered: 09/16/2020)6
 10/01/2020      24       Transcript of hearing re:9 Motion to compel held on 08/27/2020.
                 (17 pgs) Document restricted for 90 days, call Transcriber for copy.
                          Transcriber: eScribers 973-406-2250 Notice of Intent to Request
                          Redaction Deadline Due By 10/8/2020. Redaction Request Due By
                          10/22/2020. Redacted Transcript Submission Due By 11/2/2020.
                          Transcript access will be restricted through 12/30/2020. (Gottlieb,
                          Jason) (Entered: 10/01/2020)
 11/05/2020      27       Order on appeal from District Court re: 18 Motion for leave to
                 (3 pgs) appeal, 19 Notice of appeal and statement of election. DENIED. CIV
                          NO. 20-1943. (Shelia MNBM) (Entered: 11/05/2020)
 11/12/2020      28       Motion for summary judgment filed by Defendant Brian John
                 (9 pgs) Cristofono. Memorandum of law, Proposed order. Hearing scheduled
                          12/16/2020 at 09:30 AM at Courtroom 7 West, 7th Floor, 300 S 4th
                          St, Minneapolis, Judge Michael E. Ridgway. (Hansen, Nathan)
                          (Entered: 11/12/2020)




       6
         Pursuant to Rule 8009 of the Federal Rules of Bankruptcy Procedure, on February 16,
2021, Appellants requested the preparation of this September 16, 2020, transcript from Jason
Gottlieb of eScribers, LLC, and will supplement this designation upon receipt of the transcript.
See also February 16, 2021, docket entry, infra.

                          Exhibit to Appellants’ Designation of Record
               Aneta Lennartson and Top Law, PLLC v. Cristofono (In re Cristofono)
                                     Exhibit B – Page 2 of 4
          CASE 0:21-cv-00013-PJS Doc. 7 Filed 03/01/21 Page 9 of 12




Filing Date     #        Docket Text
11/30/2020               Oral Ruling on Hearing on 14 Order to show cause. Hearing to be
                         held on 12/16/2020 at 09:30 AM at Courtroom 7 West, 7th Floor,
                         300 S 4th St, Minneapolis, Judge Michael E. Ridgway. (Heidi
                         MNBM) (Entered: 11/30/2020)
12/11/2020      29       Response to 28 Motion for summary judgment filed by Plaintiff
                (12 pgs) Aneta Katarzyna Lennartson. An affidavit or verification,
                         Memorandum of law, Proof of service. (Cobb, Jeremy) (Entered:
                         12/12/2020)
12/15/2020      30       Judgment on appeal from Eighth Circuit Court re: 27 Order on
                (2 pgs) appeal. DENIED. USCA No. 20-8015. (Shelia MNBM) (Entered:
                         12/15/2020)
12/16/2020      31       Order Granting Motion for summary judgment (Related Doc # 28)
                (1 pg)   The plaintiffs claims in this adversary proceeding are DISMISSED,
                         with prejudice, in their entirety. (Ridgway, J.: 12/16/2020) (Michael
                         MNBM) (Entered: 12/16/2020)
12/16/2020      32       SANCTIONS Order Re: (re:14 Order to show cause) Within 14 days
                (2 pgs) of the date of this order, plaintiffs counsel, Mr. Jeremy Cobb, shall
                         issue a letter of apology which will be docketed in both this
                         adversary case and the debtors main bankruptcy case to both Mr.
                         Nathan Hansen, debtor defendants counsel, and to the Court; Within
                         90 days of the date of this order, Mr. Jeremy Cobb will complete and
                         submit appropriate proof of attendance and/or participation in three
                         (3.0) hours of Continuing Legal Education credits on the topic(s) of
                         professionalism and/or civility among the Bar, in accordance with the
                         themes of the specific course examples enumerated by the Court on
                         this record. (Ridgway, J.: 12/16/2020) (Michael MNBM) (Entered:
                         12/16/2020)
12/16/2020      33           PDF with attached Audio File. Court Date & Time [ 12/16/2020
                (1 pg)   9:30:00 AM ]. File Size [ 32913 KB ]. Run Time [ 01:08:34 ].
                          (admin). (Entered: 12/16/2020)
12/17/2020      34        Amended Order Granting Motion for Summary Judgment (re:28
                (1 pg)    Motion for summary judgment, 31 Order on motion for summary
                          judgment. Motion for summary judgment GRANTED in its entirety.
                          The debt owed by debtors to the plaintiffs is not excepted from
                          discharge. LET JUDGMENT BE ENTERED ACCORDINGLY.
                          (Heidi MNBM) (Entered: 12/17/2020)
12/17/2020      35        Judgment for adv 4:20-ap-4094. THE DEBT OWED BY THE
                (1 pg)    DEBTOR DEFENDANT TO THE PLAINTIFFS IS NOT
                          EXCEPTED FROM DISCHARGE. (Heidi MNBM) (Entered:
                          12/17/2020)



                         Exhibit to Appellants’ Designation of Record
              Aneta Lennartson and Top Law, PLLC v. Cristofono (In re Cristofono)
                                    Exhibit B – Page 3 of 4
           CASE 0:21-cv-00013-PJS Doc. 7 Filed 03/01/21 Page 10 of 12




Filing Date     #        Docket Text
12/30/2020      40       Notice of appeal and statement of election (conforming to Form
                (10 pgs) 417A) to District Court filed by Plaintiff Aneta Katarzyna
                         Lennartson, Top Law PLLC re: 13 Order on motion to compel, 32
                         Order to/for, 34 Amended order. Fee Amount $298.(Cobb, Jeremy)
                         (Entered: 12/30/2020)
12/30/2020      41       Exhibits Letter (re:32 Order to/for) filed by Aneta Katarzyna
                (1 pg)   Lennartson, Top Law PLLC.(Cobb, Jeremy) (Entered: 12/30/2020)
01/18/2021      44       Transcript of hearing re:28 Motion for summary judgment held on
                         12/16/2020. Document restricted for 90 days, call Transcriber for
                         copy. Transcriber: eScribers 973-406-2250 Notice of Intent to
                         Request Redaction Deadline Due By 1/25/2021. Redaction Request
                         Due By 02/8/2021. Redacted Transcript Submission Due By
                         02/18/2021. Transcript access will be restricted through 04/19/2021.
                         (Gottlieb, Jason) (Entered: 01/18/2021)
02/16/2021               Transcript ordered.(Cobb, Jeremy) (Entered: 02/16/2021)7




     7
         See supra note 6.

                         Exhibit to Appellants’ Designation of Record
              Aneta Lennartson and Top Law, PLLC v. Cristofono (In re Cristofono)
                                    Exhibit B – Page 4 of 4
         CASE 0:21-cv-00013-PJS Doc. 7 Filed 03/01/21 Page 11 of 12




                                        EXHIBIT C

Aneta Lennartson and Top Law, PLLC v. Brian J. Cristofono (Adversary No. 20-04094) (In re
          Brian J. Cristofono (Case No. BKY 20-40994-MER)) (Bankr. D. Minn.)
 Interlocutory Appeal to the United States District Court for the District of Minnesota
                                (Civil No. 20-1943 (JRT))

Date Filed      #   Docket Text
09/14/2020      1   MOTION FOR LEAVE TO APPEAL from United States Bankruptcy
                    Court for the District of Minnesota. Bankruptcy Court case number 20-
                    40994. Adversary Proceeding number 20-4094. filed by Aneta Lennartson
                    and Top Law, PLLC. (Attachments: # 1 Notice of Appeal, # 2 Clerk's
                    Notice on Appeal, # 3 Election to District Court, # 4 Identification of
                    Residence, # 5 Adversary Docket, # 6 Bankruptcy Docket, # 7 Order on
                    Appeal) (sd) (Entered: 09/14/2020)
10/05/2020      5   CLERK'S NOTICE OF RECEIPT AND ASSIGNMENT IN RE:
                    BANKRUPTCY TRANSMITTAL re 1 MOTION FOR LEAVE TO
                    APPEAL from United States Bankruptcy Court for the District of
                    Minnesota. Bankruptcy Court case number 20-40994. Adversary
                    Proceeding number 20-4094. (lmb) (Entered: 10/05/2020)
10/15/2020      6   LETTER TO DISTRICT JUDGE by Aneta Lennartson and Top Law,
                    PLLC Requesting Permission to File Supplemental Memorandum. (Cobb,
                    Jeremy) (Entered: 10/15/2020)
10/22/2020      7   (Text-Only) ORDER in Response to 6 Letter to District Judge. Permission
                    to file supplemental statement granted. Supplemental statement due by
                    10/29/2020. Ordered by Chief Judge John R. Tunheim on
                    10/22/2020.(HAZ) (Entered: 10/22/2020)
10/29/2020      8   MEMORANDUM in Support re 1 MOTION FOR LEAVE TO APPEAL
                    from United States Bankruptcy Court for the District of Minnesota.
                    Bankruptcy Court case number 20-40994. Adversary Proceeding number
                    20-4094. Supplemental Memorandum filed by Aneta Lennartson and Top
                    Law, PLLC. (Attachments: # 1DOCUMENT FILED IN ERROR.
                    LR7.1/LR72.2 Word Count Compliance Certificate)(Cobb, Jeremy)
                    Modified text on 10/30/2020 (CLK). (Entered: 10/29/2020)
11/04/2020     10   ORDER denying 1 Motion for Leave to Appeal from United States
                    Bankruptcy Court for the District of Minnesota. Signed by Chief Judge
                    John R. Tunheim on 11/4/2020. (HAZ) (Entered: 11/04/2020)




                        Exhibit to Appellants’ Designation of Record
             Aneta Lennartson and Top Law, PLLC v. Cristofono (In re Cristofono)
                                   Exhibit C – Page 1 of 1
           CASE 0:21-cv-00013-PJS Doc. 7 Filed 03/01/21 Page 12 of 12




                                          EXHIBIT D

 Aneta Lennartson and Top Law, PLLC v. Brian J. Cristofono (Adversary No. 20-04094) (In re
           Brian J. Cristofono (Case No. BKY 20-40994-MER)) (Bankr. D. Minn.)
    Interlocutory Appeal to the United States Court of Appeals for the Eighth Circuit
                                       (No. 20-8015)8

 Date Filed
                Doc.   Docket Text
 or Entered
 12/04/2020            PETITION for Permission to Appeal pursuant to 28 U.S.C. Section
                       1292(b) (Electronic) filed by Petitioners Aneta Lennartson and Top
                       Law, PLLC w/service 12/07/2020 **Corrected Docketing Letter sent on
                       12/8/20** [4982673] [20-8015]--[Edited 12/09/2020 by EDG] (MMH)
                       [Entered: 12/07/2020 03:34 PM]
 12/09/2020            RESPONSE in opposition to petition [4982673-2], petition [4982673-3]
                       filed by Attorney Mr. Nathan Myrum Hansen for Respondent Brian J.
                       Cristofono , w/service 12/09/2020. [4983674] [20-8015] (NMH)
                       [Entered: 12/09/2020 02:39 PM]
 12/09/2020            CORRECTED/INITIAL certificate of service for response, Doc No.
                       [4983674-2], filed by Respondent Brian J. Cristofono [4983679] [20-
                       8015] (NMH) [Entered: 12/09/2020 02:42 PM]
 12/15/2020            JUDGMENT FILED - Denying [4982673-2] petition for interlocutory
                       appeal filed by Petitioners Aneta Lennartson and Top Law, PLLC.,
                       DENIED. Mandate shall issue forthwith. BOBBY E. SHEPHERD,
                       ROGER L. WOLLMAN and DAVID R. STRAS Adp Dec 2020
                       [4985016] [20-8015] (CMD) [Entered: 12/15/2020 08:43 AM]
 12/15/2020            MANDATE ISSUED. [4985026] [20-8015] (CMD) [Entered:
                       12/15/2020 09:08 AM]




       8
         While it is axiomatic that the District Court does not have appellate jurisdiction over
decisions of the Eighth Circuit Court of Appeals, the proceedings before the Eighth Circuit in the
instant case informed the decision of the Bankruptcy Court and appear on its docket.

                         Exhibit to Appellants’ Designation of Record
              Aneta Lennartson and Top Law, PLLC v. Cristofono (In re Cristofono)
                                    Exhibit D – Page 1 of 1
